DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2021 & 2/23/2022 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaser (U.S. 2018/0274606).
Regarding claim 1, Klaser discloses (figs. 1-3) A linear actuator 20 for use in controlling coupling members 12,14 of a clutch assembly 10, comprising: a stator 44 having a stator coil 48; a translator 50 axially offset from the stator; and the translator being movable, depending on polarity of electrical current of the stator coil, along an axial direction (direction of 80/74) between a first position adjacent the stator (fig. 3) and a second position away from the stator (fig. 2).  
Regarding claim 2, Klaser discloses the stator coil is a single stator coil and the stator has no other stator coils (1 coil 48 as shown).  

Regarding claim 6, Klaser discloses stator encapsulates the translator (as shown, 44 encapsulates 50).  

Regarding claim 10, Klaser discloses the stator has an annular form (annular around 46).  

Claims 1-4, 6-7, 10-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusegi et al. (U.S. 2002/0155913).
Regarding claim 1, Fusegi discloses (fig. 6) A linear actuator  for use in controlling coupling members 41/43 of a clutch assembly, comprising: a stator 61 having a stator coil 63a; a translator 65 axially offset from the stator; and the translator being movable, depending on polarity of electrical current of the stator coil, along an axial direction (as shown) between a first position adjacent the stator (bottom of fig.) and a second position away from the stator (top of fig.).  

Regarding claim 2, Fusegi discloses (fig. 6) the stator coil is a single stator coil (as shown) and the stator has no other stator coils (1 coil 63a as shown).  

Regarding claim 3, Fusegi discloses (fig. 6) the stator further includes a stator core 63b; the translator includes a permanent magnet (pgh. 0016, plunger (65) is a permanent magnet); and after the translator has been moved into the first position adjacent the stator, the translator magnetically latches in the first position adjacent the stator by a magnetic loop extending through the stator core and the permanent magnet (pgh. 0053).  

Regarding claim 4, Fusegi discloses (fig. 6) the stator further includes a stator latching plate 73; and after the translator has been moved into the second position away from the stator, the translator magnetically latches in the second position away from the stator by a magnetic loop extending through the stator latching plate and the permanent magnet (pgh. 0074, plate 73 is magnetic, and since 65 is a permanent, some magnetic latching will occur through the latch plate 73 and the magnet 65).

Regarding claim 6, Fusegi discloses stator encapsulates the translator (as shown, 63a encapsulates 65).  

Regarding claim 7, Fusegi discloses the stator further includes (i) a stator core 63b having the stator coil 63a, (ii) a stator latching plate (end of bracket 71 connected to vehicle body), and (iii) a stator connector (body of 71 prior to connection) connecting the stator core and the stator latching plate.

Regarding claims 10 and 11, Fusegi discloses the stator (pgh. 0042) and the translator (pgh. 0064) have an annular form.  

Regarding claim 12, Fusegi discloses A clutch assembly comprising: first and second coupling members 41, 31 supported for rotation relative to one another about a rotational axis; a locking element 43; and a linear actuator having a stator 63 and a translator 65 that are oriented axially relative to one another, the translator being axially movable relative to the stator to a first position away from the stator (top of fig. 6) to cause the locking element to move to a deployed position in which the locking element mechanically couples the coupling members together to prevent relative rotation of the coupling members in at least one direction about the rotational axis (top of fig. 6).  

Regarding claim 13, Fusegi discloses 17MEIIO418PUSPthe translator is further axially movable relative to the stator to a second position adjacent the stator (bottom of fig. 6) to cause the locking element to move to a non-deployed position in which the coupling members are not mechanically coupled together by the locking element whereby the coupling members may rotate relative to one another in the at least one direction about the rotational axis.
  
Regarding claim 14, Fusegi discloses the stator has a single stator coil and no other stator coils (as shown); and the translator is axially movable relative to the stator between the first and second positions depending on polarity of electrical current of the single stator coil.  

Regarding claim 15, Fusegi discloses the stator (pgh. 0042) and the translator (pgh. 0064) each have an annular form.  

Regarding claim 17, Fusegi discloses (fig. 6) A system 13 comprising: a clutch assembly including (i) first and second coupling members 41,31 supported for rotation relative to one another about a rotational axis, (ii) a locking element 43, and (iii) a linear actuator 61 having a stator 63 and a translator 65 that are oriented axially relative to one another, the translator being axially movable relative to the stator to a first position away from the stator (top of fig. 6) to cause the locking element to move to a deployed position in which the locking element mechanically couples the coupling members together to prevent relative rotation of the coupling members in at least one direction about the rotational axis; and first and second power flow components (41a, 43a) fixedly connected to the first and second coupling members, respectively, whereby torque flow between the power flow components via the coupling members is enabled when the locking element mechanically couples the coupling members together to prevent relative rotation of the coupling members in the at least one direction about the rotational axis.  

Regarding claim 18, Fusegi discloses (fig. 6) the translator is further axially movable relative to the stator to a second position adjacent the stator (bottom of fig. 6) to cause the locking element to move to a non-deployed position in which the coupling members are not mechanically coupled together by the locking element whereby the coupling members may rotate relative to one another in the at least one direction about the rotational axis and torque flow between the power flow components is disabled.  

Regarding claim 19, Fusegi discloses (fig. 6) the stator has a single stator coil and no other stator coils (as shown); and the translator is axially movable relative to the stator between the first and second positions depending on polarity of electrical current of the stator coil.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klaser (U.S. 2018/0274606) in view of Greene et al. (U.S. 2017/0248174).
Regarding claim 12, Klaser discloses (figs. 1-3) A clutch assembly 10 comprising: first and second coupling members 12,14 supported for rotation relative to one another about a rotational axis; a locking element 54; and a linear actuator 20 having a stator 48 and a translator 50 that are oriented axially relative to one another (along 80/74), the translator being axially movable relative to the stator to a first position to cause the locking element to move to a deployed position in which the locking element mechanically couples the coupling members together to prevent relative rotation of the coupling members in at least one direction about the rotational axis.  
Klaser does not appear to disclose the first position of the translator being away from the stator. In other words, the clutch of Klaser does not engage when the stator is not energized.  Rather, the clutch of Klaser is backwards and engages when the stator is energized, and a spring biases the locking elements out of engagement when the stator is not energized.
Greene teaches an electromechanically actuated one-way clutch including locking elements 58 that are biased into engagement when the electromagnet 34 is not energized, and energization of the electromagnet disengages the locking elements.  In order to arrive at the claimed invention, the operation of the clutch of Klaser would be reversed to be a normally engaged clutch rather than a normally disengaged clutch.  The spring would bias the locking element 54 into engagement under normal operation and the locking elements would be disengaged upon energization of the stator, by using the bar 52/106 to compress the spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have reversed the operation of the clutch of Klaser as suggested by Greene as an obvious matter of design choice.  Both normally engaged clutches and normally disengaged clutches were known before the effective filing date of the claimed invention.  Selecting either a normally engaged clutch or a normally disengaged clutch for a given application involves only routine skill in the art. In addition, a person of ordinary skill in the art would arrive at predictable results, namely that the device would still adequately operate as a selectable one-way clutch, but the clutch can be normally engaged rather than normally disengaged, which may be desirable depending on the desired application of the clutch.

Regarding claim 17, Klaser discloses (figs. 1-3) A system comprising: a clutch assembly 10 including (i) first and second coupling members 14,12 supported for rotation relative to one another about a rotational axis, (ii) a locking element 54, and (iii) a linear actuator 20 having a stator 48 and a translator 50 that are oriented axially relative to one another, the translator being axially movable relative to the stator to a first position to cause the locking element to move to a deployed position in which the locking element mechanically couples the coupling members together to prevent relative rotation of the coupling members in at least one direction about the rotational axis; and first and second power flow components (components connected to 14, 12 respectively) fixedly connected to the first and second coupling members, respectively, whereby torque flow between the power flow components via the coupling members is enabled when the locking element mechanically couples the coupling members together to prevent relative rotation of the coupling members in the at least one direction about the rotational axis (engaged state). 
Klaser does not appear to disclose the first position of the translator being away from the stator. In other words, the clutch of Klaser does not engage when the stator is not energized.  Rather, the clutch of Klaser is backwards and engages when the stator is energized, and a spring biases the locking elements out of engagement when the stator is not energized.
Greene teaches an electromechanically actuated one-way clutch including locking elements 58 that are biased into engagement when the electromagnet 34 is not energized, and energization of the electromagnet disengages the locking elements.  In order to arrive at the claimed invention, the operation of the clutch of Klaser would be reversed to be a normally engaged clutch rather than a normally disengaged clutch.  The spring would bias the locking element 54 into engagement under normal operation and the locking elements would be disengaged upon energization of the stator, by using the bar 52/106 to compress the spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have reversed the operation of the clutch of Klaser as suggested by Greene as an obvious matter of design choice.  Both normally engaged clutches and normally disengaged clutches were known before the effective filing date of the claimed invention.  Selecting either a normally engaged clutch or a normally disengaged clutch for a given application involves only routine skill in the art. In addition, a person of ordinary skill in the art would arrive at predictable results, namely that the device would still adequately operate as a selectable one-way clutch, but the clutch can be normally engaged rather than normally disengaged, which may be desirable depending on the desired application of the clutch.
 
Regarding claims 13 and 18, Klaser as modified by Greene teaches the translator is further axially movable relative to the stator to a second position adjacent the stator to cause the locking element to move to a non-deployed position in which the coupling members are not mechanically coupled together by the locking element whereby the coupling members may rotate relative to one another in the at least one direction about the rotational axis and torque flow between the power flow components is disabled  (as modified, the clutch is a normally engaged clutch that is disengaged when the stator pulls the translator axially adjacent to the stator).

Regarding claims 14 and 19, Klaser discloses (figs. 1-3) the stator has a single stator coil and no other stator coils (as shown); and the translator is axially movable relative to the stator between the first and second positions depending on polarity of electrical current of the single stator coil (energized vs. de-energized).  

Regarding claims 16 and 20, Klaser discloses (figs. 1-3) the first coupling member 14 is a pocket plate and the second coupling member 12 is a notch plate (see fig. 1)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fusegi et al. (U.S. 2002/0155913) in view of Stuart et al. (U.S. 20030062789).
Regarding claim 5, Fusegi does not appear to disclose the permanent magnet includes a plurality of segmented permanent magnets, but rather an annular magnet.
Stuart discloses a plurality of magnet segments 20 disposed annularly around an annular disk 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the permanent magnet into a plurality of segmented permanent magnets as an obvious matter of design choice. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. See also MPEP § 2144.04. Upon making the modification, the device would function identically as before, except with less magnet material, thereby reducing weight and cost.

Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659